Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Raymond Earl Rogers, Appellant                       Appeal from the 19th District Court of
                                                     McLennan County, Texas (Tr. Ct. No.
No. 06-20-00126-CR        v.                         2018-1420-C1).      Memorandum Opinion
                                                     delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgments of the court below. Therefore, we modify the trial court’s judgments by deleting the
phrase “FIFTEEN (15) YEARS IN AN INSTITUTIONAL DIVISION, TDCJ” from the “Terms
of Plea Bargain” section shown on each of Rogers’s six judgments of conviction. We also
modify the trial court’s judgment convicting Rogers of indecency with a child to reflect that the
correct statute of offense is Section 21.11. As modified, the judgments of the trial court are
affirmed.
       We note that the appellant, Raymond Earl Rogers, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MAY 13, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk